DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-9, 11, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/04/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1-2, 4-9, 11, 13, and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhang et al. (US 2017/0237119 A1, cited in IDS) teaches a polyimine DCB polymer [0020], wherein DCB are dynamic covalent bonds [0006], wherein the polyimine polymer is prepared by condensation of at least one dicarbonyl monomer, at least one diamine monomer, and at least one cross-linking agent [0022, 0023, 0113, 0131], wherein the polymer is an oligomer [0086], wherein the polyimine is a polyimine oligomer [0203], wherein the cross-linking agent is a multivalent carbonyl monomer or a multivalent amine monomer [0022, 0127] which reads on a covalent network polymer prepared from a mixture of an imine-linked oligomer.
Zhang does not teach wherein the covalent network is prepared from an anhydrous mixture of the imine-linked oligomer and an independent crosslinker comprising reactive moieties selected from the group consisting of epoxy, isocyanates, bismaleimide, sulfide, polyurethane, anhydride, polyester, and combinations thereof. 
Although Becker et al. (US 7,902,141 B2, cited in IDS) teaches a bifunctional crosslinker that has a glycidyl or isocyanate unit as functional groups (2:6-9; 6:29-31; 9:1-3), that is reacted with a polyalkylenepolyamine grafted with ethyleneimine (2:1-9), and that is used to crosslink polyalkylenepolyamines grafted with ethyleneimine (8:6-9:3), Becker teaches that the compound that results from reacting the bifunctional crosslinker with the polyalkylenepolyamine grafted with ethyleneimine is water-soluble or water-dispersible, that the resulting compound is present in water (2:1-16), that the crosslinker is generally added in aqueous solution, and that the reaction usually takes place in aqueous solution (9:27-30). Therefore, if one of ordinary skill in the art were to use Becker’s bifunctional crosslinker that has a glycidyl or isocyanate unit as functional group to modify Zhang’s polyimine DCB polymer by reacting Zhang’s polyimine DCB polymer with Becker’s bifunctional crosslinker that has a glycidyl or isocyanate unit as functional group, one of ordinary skill in the art would have done so in aqueous solution as taught by Becker. However, doing so would not read on the limitation wherein the covalent network polymer is prepared from an anhydrous mixture of the imine-linked oligomer and the independent crosslinker.
Although Rohm & Haas (GB 972988) teaches an epoxy resin composition comprising a liquid polyimine and an epoxy resin, wherein the composition is anhydrous, and the polyimine serves as a latent curing agent for the epoxy resin (p. 1, l. 13-15), Rohm & Haas teaches that the latent curing agent will not itself react with the epoxy resin to effect a cure, but will, in the presence of moisture, hydrolyze to produce groups which are capable of reacting with the resin to effect the cure, the imine groups of the polyimine will hydrolyze in the presence of moisture to produce amine groups which will then react with the resin to effect the cure (p. 1, l. 15-20). Therefore, if one of ordinary skill in the art were to use Rohm & Haas’s epoxy resin to modify Zhang’s polyimine DCB polymer, one of ordinary skill in the art would have hydrolyzed Zhang’s polyimine DCB polymer in the presence of moisture to produce amine groups and would react the amine groups with Rohm & Haas’s epoxy resin. However, doing so would not read on the limitation wherein the covalent network polymer is prepared from an anhydrous mixture of the imine-linked oligomer and the independent crosslinker. 
Although Holm (US 3,291,775) teaches a process for curing polyepoxides comprising mixing a polyepoxide with certain polyimines and exposing the resulting mixture to a moist atmosphere (1:15-20), Holm teaches that the polyimines are inactive toward the polyepoxide when combined together in the absence of moisture (1:69-71), and that the mixture undergoes cure only when in contact with moisture (1:53-55, 71; 2:1-2). Therefore, if one of ordinary skill in the art were to use Holm’s polyepoxide to modify Zhang’s polyimine DCB polymer, one of ordinary skill in the art would have mixed Zhang’s polyimine DCB polymer with Holm’s polyepoxide, exposed the mixture to a moist atmosphere, and allowed the mixture to cure. However, doing so would not read on the limitation wherein the covalent network polymer is prepared from an anhydrous mixture of the imine-linked oligomer and the independent crosslinker.
The prior art of record do not teach or suggest a covalent network polymer prepared from an anhydrous mixture of the imine-linked oligomer and the independent crosslinker as claimed in claim 1.
Since claim 11 recites a composite comprising the covalent network polymer of claim 1, and since claim 1 is allowed, claim 11 is also allowed.
Since claim 19 corresponds to a process of making the covalent network polymer of claim 1, and since claim 1 is allowed, claim 19 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767